lindsay manor nursing home inc petitioner v commissioner of internal revenue respondent docket no 24596-14l filed date at its cdp hearing p a corporate taxpayer challenged the appropriateness of a proposed levy on the grounds that the levy would create economic hardship because of the financial condition of p r’s settlement officer so did not consider p’s economic hardship argument because p is a corporate tax- payer and sec_301_6343-1 proced admin regs limits economic hardship relief to individual taxpayers p asserts judgment that sec_301_6343-1 proced admin regs is invalid because it conflicts with sec_6343 and that because the regulation is invalid the so abused her discretion when she did not consider whether a levy would create economic hard- ship for p a corporate taxpayer sec_6343 for summary in a motion united_states tax_court reports requires the secretary to release a levy if the secretary has determined that such levy is creating an economic hardship due to the financial condition of the taxpayer sec_301 b i proced admin regs defines economic hardship as certain circumstances suffered by individual taxpayers held sec_6343 is silent or ambiguous on this issue and sec_301_6343-1 proced admin regs is based upon a permissible interpretation of the statute sec_301_6343-1 proced admin regs is a valid regula- tion held further sec_6330 sets forth a bal- ancing test which properly takes into account for all taxpayers the economic realities and consequences of proposed collection actions held further p’s motion for summary_judgment will be denied in part david j looby for petitioner ann louise darnold for respondent opinion paris judge this case is before the court on petitioner’s motion for summary_judgment under rule the issue for decision is whether sec_301_6343-1 proced admin regs is valid background the record reflects or the parties do not dispute the fol- lowing petitioner’s principal_place_of_business was in a rural community of fewer than big_number residents in oklahoma at the time the petition was filed petitioner operates a nursing home facility i employment_tax at issue petitioner timely filed its form_941 employer’s quarterly federal tax_return for the quarterly period ended date but failed to pay its tax_liability for that quarter on date respondent assessed the tax of dollar_figure reported on the return unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure lindsay manor nursing home inc v comm’r ii proposed levy on petitioner’s property on date respondent issued to petitioner a letter final notice-notice of intent to levy and notice of your right to a hearing levy notice the levy notice reflected respondent’s intent to levy on petitioner’s property and rights to property to collect the employment_tax liability assessed against it the levy notice also informed petitioner of its right to a collection_due_process_hearing cdp hearing with the internal_revenue_service appeals_office irs appeals before respondent levies on petitioner’s property iii petitioner’s request for economic hardship relief petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on date irs appeals assigned petitioner’s case to settlement officer alcorte so alcorte so alcorte issued to petitioner a letter dated date scheduling a cdp hearing for date on date petitioner faxed to so alcorte a form 433-b collection information statement for businesses and supporting documentation which dem- onstrated that petitioner had not received a total of dollar_figure in accounts_receivable due from medicare med- icaid insurance and private pay for the period april through date also on date petitioner faxed a letter to so alcorte challenging the appropriateness of the proposed levy on the ground of economic hardship in the letter petitioner claimed respondent was required to release the proposed levy pursuant to sec_6343 because the levy would create eco- nomic hardship on account of the financial condition of peti- tioner specifically the letter stated taxpayer also seeks to challenge the appropriateness of the proposed levy on the grounds of economic hardship as demonstrated by tax- payer’s form 433-b collection information statement taxpayer has an outstanding accounts_receivable balance of dollar_figure due to non- payment of monies billed to medicare and medicaid and is currently operating at a net_loss taxpayer cannot survive an all source levy of the available funding that it does have and still provide essential care serv- the record does not reveal what amount of the accounts_receivable con- sisted of potential payments from the referenced federal government agencies united_states tax_court reports ices to the patients residing at taxpayer’s nursing facility taxpayer has a mandatory obligation under federal and state law to provide food medicine physical therapy services linens and bedding supplies equip- ment and certified healthcare providers for its patients failure to pro- vide adequate care to these patients can subject taxpayer to a loss of its license among numerous other civil and criminal penalties t he proposed levy on taxpayer’s accounts receivables medicaid and medicare funding private pay and bank accounts should be released such a levy on taxpayer’s essential business property would prevent it from being able to carry on its trade_or_business ie to provide ade- quate care and treatment to its patients taxpayer would not be able to meet its payroll and other basic necessities which in turn would result in patients not receiving the needed care from qualified healthcare providers that the law mandates taxpayer must provide simply put taxpayer cannot survive or provide essential care services to its patients if the irs is able to file a levy against every available source_of_income as such taxpayer asserts that the hardship relief provisions of sec_6343 apply to this situation and mandate the release of the proposed levy issued against it iv the cdp hearing on date a telephone cdp hearing was held between so alcorte and petitioner’s representative during the hearing petitioner again challenged the appropriateness of the proposed levy on the ground of economic hardship so alcorte explained to petitioner’s representative that she would not consider petitioner’s economic hardship argument because economic hardship relief is not available to corpora- tions on date irs appeals issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner sustaining the proposed levy for petitioner’s taxable quarter ended date notice_of_determination in the notice_of_determination so alcorte noted petitioner’s continuously maintained position that it should be entitled to economic hardship relief pursu- ant to sec_6343 so alcorte explained that eco- nomic hardship was denied based on the financial statement and supporting documents provided so alcorte quoted from sec_6343 and sec_301_6343-1 proced admin regs which provide for levy relief on the basis of economic hardship she explained that t his condition lindsay manor nursing home inc v comm’r applies if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses so alcorte did not provide any further explanation as to why petitioner was denied eco- nomic hardship relief petitioner timely petitioned the court for review of the notice_of_determination see sec_6330 petitioner moves the court for summary_judgment on the grounds that sec_301_6343-1 proced admin regs is invalid because it conflicts with sec_6343 by redefining the term taxpayer to include only individuals and because sec_301_6343-1 proced admin regs is invalid so alcorte abused her discretion by failing to consider petitioner’s request for levy relief on the basis of economic hardship discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy if there is no genuine dispute of material fact rule b see 85_tc_527 the moving party bears the burden of proving that no genuine issues of material fact exist and that it is entitled to judgment as a matter of law 100_tc_32 naftel v commissioner t c pincite in deciding whether to grant summary_judgment the court considers the facts and the inferences drawn from those facts in the light most favorable to the nonmoving party bond v commissioner t c pincite naftel v commissioner t c pincite because the issue of statutory construction the case activity record reflects so alcorte’s and respondent’s position that sec_6343 and the regulations promulgated thereunder clearly limit economic hardship relief to individual taxpayers presumably so alcorte did not provide any further explanation as to why economic hardship relief was denied because she thought sec_6343 and the regulations promulgated thereunder were clear that economic hardship relief is not available to cor- porations although petitioner’s motion for summary_judgment raises several other arguments regarding so alcorte’s determination this court believes they are best addressed in conjunction with respondent’s pending motion for summary_judgment which will be the subject of a separate opinion united_states tax_court reports involves a pure question of law and because the parties agree on all facts relevant to the court’s analysis the court con- cludes that summary adjudication is appropriate i collection of federal tax by levy if a taxpayer liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand the secretary may collect the tax by levy upon all property and rights to property except any property that is exempt under sec_6334 belonging to the taxpayer sec_6331 sec_6343 requires the irs to release a levy upon a taxpayer’s property if the secretary determines that the levy is creating economic hardship because of the finan- cial condition of the taxpayer as applicable here sec_6343 provides sec_6343 release_of_levy and notice of release - in general -under regulations prescribed by the secretary the secretary shall release the levy upon all or part of the property or rights to property levied upon and shall promptly notify the person upon whom such levy was made if any that such levy has been released if- d the secretary has determined that such levy is creating an eco- nomic hardship due to the financial condition of the taxpayer sec_301_6343-1 proced admin regs provides that a levy is creating economic hardship because of the financial condition of an individual taxpayer if satisfaction of the levy in whole or in part will cause an individual tax- payer to be unable to pay his or her reasonable basic living_expenses when determining a taxpayer’s reasonable basic with the exception of jeopardy assessments see sec_6861 to per- taining to jeopardy assessments b b granting to this court spe- cific jurisdiction to review such assessments and to provide relief as nec- essary congress did not grant to this court authority either to review the secretary’s refusal to release a levy or to order the secretary to release a levy nonetheless this court has analyzed an so’s evaluation of an indi- vidual taxpayer’s economic hardship arguments in the context of a cdp hearing to determine whether the so abused his discretion in sustaining the proposed collection action see eg 133_tc_392 rehn v commissioner tcmemo_2016_54 gurule v commissioner tcmemo_2015_61 antioco v commissioner tcmemo_2013_35 lindsay manor nursing home inc v comm’r living_expenses the secretary considers any information that the taxpayer claims bears on economic hardship see id subdiv ii ii sec_6330 hearing at least days before making a levy the commissioner must give notice to the taxpayer of the proposed levy and of the taxpayer’s right to a cdp hearing to appeal it sec_6330 sec_6331 a taxpayer may appeal the proposed levy to the irs under sec_6330 by timely requesting a cdp hearing see sec_6330 the cdp hearing must be con- ducted by an officer_or_employee who had no prior involve- ment with respect to the unpaid tax sec_6330 during the cdp hearing the taxpayer may raise any rel- evant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 in connection with the cdp hearing the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider issues properly raised by the taxpayer and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 following the cdp hearing the appeals officer must deter- mine whether to sustain the proposed collection action once a determination is made the taxpayer may petition the tax_court for review sec_6330 where the validity of the underlying tax_liability is prop- erly at issue the court will review the matter de novo 114_tc_604 where as here there is no dispute concerning the underlying tax_liability the court reviews the commissioner’s administrative deter- mination for abuse_of_discretion id abuse_of_discretion regardless of whether petitioner could have contested its underlying li- ability at the cdp hearing this court may consider a challenge to such a liability only if the taxpayer properly raised it before the so 129_tc_107 and again in its petition to this court see rule b any issue not raised in the assignments of error continued united_states tax_court reports exists when a determination is arbitrary capricious or with- out sound basis in fact or law see 125_tc_301 aff ’d 469_f3d_27 1st cir iii petitioner’s request for economic hardship relief when a taxpayer establishes in a prelevy collection hearing under sec_6330 that the proposed levy would create an economic hardship it is unreasonable for the settlement officer to determine to proceed with the levy which sec_6343 would require the irs to imme- diately release 133_tc_392 rather than proceed with the levy the settlement officer must consider collection alternatives id pincite the record reflects and the parties agree that so alcorte did not consider petitioner’s request for economic hardship relief the parties agree that sec_301_6343-1 proced admin regs limits economic hardship relief to taxpayers who are individuals petitioner argues that sec_301 b i proced admin regs is invalid because it is inconsistent with sec_6343 a parties’ arguments petitioner reads sec_6343 to require the sec- retary to release a levy if the levy is creating economic hard- ship because of the financial condition of the taxpayer sec_7701 to define taxpayer as any person subject_to internal revenue tax and sec_7701 to define per- son to mean and include both individuals and corporations petitioner contends that sec_301_6343-1 proced admin regs redefines the term taxpayer as it is used in sec_6343 to include only individuals and thus it is invalid respondent argues that the regulation is valid by pointing to the phrase economic hardship in sec_6343 hardship is not defined in the code but respondent asserts that the term is defined as a severe discomfort or lack of the necessities of life a circumstance causing this a scenario which can apply only to individuals thus respondent asserts that a regulation limiting economic hardship relief to shall be deemed to be conceded petitioner raised this issue neither with so alcorte nor in its petition the court accordingly deems it conceded lindsay manor nursing home inc v comm’r individual taxpayers is consistent with sec_6343 because only individual taxpayers can suffer hardship b judicial review of agency statutory construction- chevron review a court reviews an agency’s authoritative construction of a statute under the two-step test first articulated in 467_us_837 see 562_us_44 chevron step requires the court to determine whether the statute clearly expresses the intent of congress chevron u s pincite if congress’ intent is clear the court’s analysis ends and the congressional intent is given effect id pincite if the statute is silent or ambiguous with respect to the specific issue before the court chevron step requires the court to determine whether the regulation is based upon a permis- sible construction of the statute id pincite chevron step the first issue is whether sec_6343 is silent or ambiguous on the question at hand such that the agency has room to interpret the statute chevron u s pincite in determining whether the statute clearly expresses the intent of congress this court the court_of_appeals for the d c circuit and the court_of_appeals for the tenth circuit use traditional tools of statutory construction including the wording of the statute and legislative_history united_states the determination of proper appellate venue of our decisions matters only in narrow circumstances when the resolution of this issue dictates how we should apply the law see 144_tc_161 citing 72_tc_1055 rev’d and remanded on other grounds 639_f2d_805 d c cir although petitioner’s principal_place_of_business was in oklahoma at the time its petition was filed and appeal would ordinarily lie to the court_of_appeals for the tenth circuit the parties did not stipulate that venue see sec_7482 and this case does not involve the redetermina- tion of tax_liability as described in sec_7482 the court_of_appeals for the district of columbia circuit held in 740_f3d_668 d c cir aff ’g tcmemo_2012_27 that under sec_7482 the court_of_appeals for the district of co- lumbia circuit is the proper appellate venue in collection cases under secs continued 830_f3d_579 d c cir 422_f3d_1155 10th cir see 138_tc_18 it is well settled that where a statute is ambiguous the court may look to legislative_history to ascertain its meaning a statute is ambiguous if it is open to more than one interpretation or if reasonable minds could differ as to its meaning 116_tc_87 109_tc_463 aff ’d 192_f3d_844 9th cir see also 393_f3d_508 5th cir in construing a statute the court generally gives effect to the plain and ordi- nary meaning of its terms 471_us_84 and where the underlying liability is not at issue however the court in byers further stated we have no occasion to decide in this case whether a taxpayer who is seeking review of a cdp decision on a collection method may file in a court_of_appeals other than the d c circuit if the parties have not stipulated to venue in another circuit id pincite thus appellate venue for this case might properly be the d c circuit following the byers decision the irs issued chief_counsel notice_2015_006 date taking the position that appellate venue in cdp cases is properly to the circuit of the petitioner’s legal residence principal_place_of_business or principal office or agency it advised chief_counsel attor- neys not to object to venue-whether it was the d c circuit or the proper regional circuit-in these cases congress amended sec_7482 to provide that for cdp cases an appeal properly lies in the circuit of the petitioner’s legal residence principal_place_of_business or principal office or agency consolidated appropriations act pub_l_no sec_423 sec_129 stat pincite4 this new provision however is inapplicable be- cause it was enacted after the petition was filed in this case in the light of byers the court will be applying the same legal principles to the issues in this case whether the venue for appeal is the court of ap- peals for the d c circuit or the tenth circuit as this court has pre- viously held for us to undertake to resolve the correct appellate venue inasmuch as it would not affect the disposition of this case ‘would at best amount to rendering an advisory opinion this we decline to do ’ cnt invs llc v commissioner t c pincite quoting 126_tc_1 lindsay manor nursing home inc v comm’r a text of the statute as applicable here sec_6343 provides sec_6343 release_of_levy and notice of release - in general -under regulations prescribed by the secretary the secretary shall release the levy upon all or part of the property or rights to property levied upon if- d the secretary has determined that such levy is creating an eco- nomic hardship due to the financial condition of the taxpayer the parties dispute whether congress intended sec_6343 to require the secretary to release a levy if the levy will create an economic hardship for a nonindividual taxpayer on account of its financial condition as determined by the secretary petitioner’s argument hinges on the defined term taxpayer while respondent’s hinges on the definition of hardship petitioner is correct that taxpayer is a defined term and that congress could have provided a more restrictive defini- tion see sec_7701 defining taxpayer to mean any person subject_to any internal revenue tax id para defining person to include an individual a_trust estate partnership_association company or corporation but see sec_1313 notwithstanding sec_7701 the term taxpayer means any person subject_to a tax under the applicable revenue law petitioner contends that because taxpayer is a defined term and includes both individuals and nonindividuals congress intended taxpayer in sec_6343 to have the same definition as in sec_7701 when looking at a statute its plainness or ambiguity is determined not only by the language itself but also by the specific context in which that language is used and the broader context of the statute as a whole 519_us_337 in construing the term taxpayer with reference to the context in which it is used-and looking specifically for clear congressional intent that this provision applies to petitioner’s specific situation-the court notes several points of inquiry arising from the wording of sec_6343 the first involves the other instances of the term taxpayer in sec_6343 the second involves the use of the phrase economic hard- united_states tax_court reports ship in sec_6343 and the third involves the grammatical structure of sec_6343 the court’s inquiry on these points leads to the court’s conclusion that sec_6343 is silent or ambiguous on the crucial issue of whether taxpayer includes nonindividuals i use of taxpayer in sec_6343 sec_6343 uses the word taxpayer eight times an examination of the contexts of the seven uses apart from that in sec_6343 does not provide clarity as to con- gress’ intent subsection e provides that i n the case of a levy on the salary or wages payable to or received by the tax- payer upon agreement with the taxpayer the sec- retary shall release such levy as soon as practicable the above uses of taxpayer almost certainly exclude nonindivid- uals because of the relationship between salary or wages and taxpayer in the prepositional phrase on the salary or wages payable to or received by the taxpayer sec_6343 has four uses that do not appear to restrict the meaning of taxpayer see subsecs a c d b in the context of installment agreements subsec d d in the context of interaction with the national_taxpayer_advocate the last use is relative to the trade_or_business of the taxpayer sec_6343 although individuals and nonindividuals can have a trade_or_business sec_6334 exempts from levy principal residences and tangible_personal_property or real_property used_in_the_trade_or_business of an individual tax- payer thus it is possible that taxpayer in sec_6343 was intended to follow the definition in sec_7701 and provide relief for a nonindividual’s trade or businesses it is also possible that it was intended to provide additional protection to the trade_or_business of an individual in addition to that which in sec_6334 is provided for regardless of the meaning of the latter five uses the first two illustrate congress’ inconsistent use of taxpayer within sec_6343 accordingly the court must look for other con- text clues to decipher congress’ intended meaning congress did know how to explicitly limit taxpayer to individuals see sec_7491 sec_6334 however there are other instances where congress uses taxpayer in an unrestricted manner and contextually lim- lindsay manor nursing home inc v comm’r ii definition of economic hardship even if taxpayer were clearly understood to include individuals and nonindividuals the words surrounding tax- payer in sec_6343 render congress’ intent unclear the second point of inquiry is with respect to the definition-or lack thereof-of economic hardship there are instances in the code where congress saw fit to provide a definition of significant hardship eg sec_7811 and business hardship sec_412 and there are instances where it saw fit to provide discretionary authority to the sec- retary to determine whether a hardship exists see eg sec_150 sec_631 nowhere in the code however did congress provide a definition of economic hardship in this instance however no definition was required because congress clearly provided to the secretary discretion to determine when an economic hardship exists and whether it is caused by the financial condition of the taxpayer as a result of the levy respondent urges the court to read hard- ship to mean a severe discomfort or lack of the necessities of life a circumstance causing this -a scenario which can apply only to individuals-and to treat the regulation’s limitation of economic hardship to individuals as a valid and reasonable interpretation of the statute although this defini- tion is consistently found in the definition of hardship it is usually succinctly stated as respondent asserts in abridged dictionaries the court is not so easily persuaded under- standing the plain meaning of a term or phrase often requires more than an abridged dictionary see eg 142_tc_140 webster’s third new international dictionary unabridged defines hardship as its the meaning of taxpayer to individuals see sec_7122 the absence of this definition alone could be sufficient for the court to proceed to chevron step 144_tc_51 the code doesn’t define damages and so we can swiftly hop up onto chevron’s step two webster’s new world college dictionary 4th ed defines hardship as hard circumstances of life a thing hard to bear specific cause of discomfort or suffering as poverty pain etc similarly the new oxford american dictionary 3d ed defines hardship as se- vere suffering or privation united_states tax_court reports a suffering privation years of danger and hardship inflation was a cause of hardship a life of hardship b a par- ticular instance or type of suffering or privation the losses and hardship s entailed by war -bertrand russell enduring cold hunger and other hardship s something that causes or entails suf- fering or privation cannot help thinking it a hardship that more indulgence is allowed to men than to women -james boswell one of the hardship s of town life is the absence of spring water -amer guide series n c all the hardship s of the northern passage -head winds fog -l b schmidt under these definitions there are two reasonable interpreta- tions of sec_6343 it provides relief in a broad range of hardship situations or it provides relief only in situations experienced by individuals any person as defined in sec_7701 might experience the effects of some- thing that causes suffering or privation only individuals can suffer a deprivation or lack comfort the existence of both usages might support the view that congress intended tax- payer in sec_6343 to be used as defined in sec_7701 and but it could also be indicative of ambiguity see 534_us_84 stating that a statute is ambiguous if it is capable of being understood in two or more possible senses or ways 116_tc_87 109_tc_463 aff ’d 192_f3d_844 9th cir sec_6343 includes the term economic hard- ship and although the presence of economic might seem superfluous because of its proximity to the phrase the finan- cial condition of the taxpayer it is a well-accepted canon of construction that a statute ought to be construed so that no clause sentence or word is rendered superfluous void or insignificant see 533_us_167 this leads the court to conclude that congress’ use of the adjective economic was intended to further define or explicate the meaning of hardship webster’s third new international dictionary unabridged defines economic as a of or relating to the science of economics rejected the economic doctrines of ricardo of relating to or concerned with the production the first two senses of economic define economic in its archaic form therefore those definitions have been omitted lindsay manor nursing home inc v comm’r distribution and consumption of commodities a program to prevent inflation and economic collapse a council of economic advisers material moved exclusively by economic motives b having practical or industrial significance uses or application the economic plants of a region affecting or liable to affect material resources or welfare two economic pests were intercepted by inspectors during recent weeks -farm chemicals c operated or produced on a profit- able basis producing an excess of returns over expenditures reactor types which might be developed to produce economic power -u s code capable of or liable to profitable exploitation economic beds of phosphate are found only under marine conditions -a m bateman profitable barely economic since she paid a nurse almost as much as she made herself -elizabeth janeway these definitions are similarly unhelpful in deciphering congressional intent in the context of the court’s inquiry although hardship is limited to only the economic type this modifier does not answer the question of whether this provi- sion is limited in its application to individuals or can also apply to nonindividuals regardless of whether taxpayer is as defined in sec_7701 and sec_6343 does not define economic hardship or provide sufficient contextual evidence to render its meaning clear instead sec_6343 requires the sec- retary to determine whether an economic hardship exists whether the hardship is due to the financial condition of the taxpayer and whether that financial condition is a result of the imposed levy sec_6343 sec_6343 also requires the secretary to prescribe regulations to effect con- gress’ intended relief iii an existing levy versus a future levy the third inquiry arises in determining the scope of relief that congress intended petitioner contends that it is entitled to relief under a plain reading of sec_6343 the wording congress used however seems to indicate contrary intent under the applicable_portion of sec_6343 the secretary shall release the levy if such levy is creating an economic hardship a plain reading of the introductory clause requires an existing levy to be released similarly relief under sec_6343 seems to be united_states tax_court reports predicated on the levy’s being the cause of the taxpayer’s eco- nomic hardship this reading is in contrast to both petitioner’s position and the commissioner’s established practice of considering an individual taxpayer’s economic hardship argument during the cdp hearing petitioner received a notice_of_intent_to_levy and timely requested a cdp hearing following its cdp hearing petitioner received a notice_of_determination upholding the proposed levy and timely petitioned this court to review that determination presently the levy at issue is merely proposed petitioner has suffered no economic hard- ship as a result of the levy thus if the court applied the plain meaning of this statute the court could not grant peti- tioner’s requested relief petitioner believes that taxpayer should be defined as it typically is in sec_7701 and that economic hardship should be defined broadly to include nonindividuals but sec_6343 does not always use taxpayer to include non- individuals see sec_6343 thus a reasonable interpreta- tion of sec_6343 is that taxpayer could be lim- ited to individuals given the potential reasonable interpreta- tion of economic hardship this position is buttressed by the fact that congress gave the secretary general authority to issue regulations with respect to the required release of levies and specific discretion in determining whether eco- nomic hardship existed and whether it was caused by the with respect to levies congress provided for relief in multiple proce- dural postures in sec_6334 preventing levy upon certain property sec_6331 requiring notice before levy sec_6330 providing for adminis- trative hearing after notice sec_6330 providing for judicial review of the administrative determination and sec_6343 providing circumstances upon which a levy must be released and property returned liens on the other hand arise as of the moment that any person liable to pay any_tax neglects or refuses to pay the same after demand sec_6321 a taxpayer’s request for a cdp hearing automatically suspends the levy process for the period during which such hearing and appeals there- in are pending sec_6330 sec_301_6330-1 q a-g1 proced admin regs the suspension_period continues until the expira- tion of the time for seeking judicial review or upon exhaustion of any rights to appeals following judicial review since no levy has been made it seems as though the effective date of this provision making sec_6343 applicable to levies issued on or after might render sec_6343 inapplicable to petitioner see supra note lindsay manor nursing home inc v comm’r levy sec_6343 this specific grant of discretionary authority does not exist in the other required-release provi- sions see sec_6343 b c e because these points of inquiry exist the court finds that sec_6343 is silent or ambiguous with respect to the meaning of taxpayer the relationship between hard- ship and the taxpayer’s financial condition and whether congress intended to require prospective relief accordingly we look next to the legislative_history of this provision to determine whether congress’ intent is clearly and unambig- uously expressed 760_f3d_1147 ndollar_figure 10th cir caltex oil venture v commissioner t c pincite b legislative_history as originally enacted in the internal_revenue_code of ch 68a stat pincite sec_6343 provided it shall be lawful for the secretary or_his_delegate under regulations prescribed by the secretary or_his_delegate to release the levy upon all or part of the property or rights to property levied upon where the sec- retary or_his_delegate determines that such action will facilitate the collection of the liability but such release shall not operate to prevent any subsequent levy although there were several amendments to this section between and there was no substantial alteration of the grant of discretion to the secretary to issue regulations and determine whether to release a levy in however the taxpayer’s bill of rights tbor included a provision that changed the text of sec_6343 from its original wording to what was in force during the year at issue in this case technical_and_miscellaneous_revenue_act_of_1988 see federal_tax_lien act of pub_l_no sec_104 sec_80 stat pincite adding subsec b tax reform act of pub_l_no sec b a stat pincite making minor terminology change to subsec b act of date pub_l_no sec_4 stat pincite adding subsec c tax_reform_act_of_1986 pub_l_no sec c stat pincite making minor terminology change to subsec c although there were several subsequent amendments to sec_6343 none modified subsec a see taxpayer bill of right sec_2 pub_l_no sec_501 sec_110 stat pincite adding subsec d internal rev- enue service restructuring and reform act of pub_l_no continued united_states tax_court reports tamra pub_l_no title vi subtitle j sec f stat pincite the court’s analysis will accord- ingly be focused on congress’ intent in adding sec_6343 the first version of sec_6343 was introduced in s 98th cong sec_2 the bill’s purpose was t o amend the internal_revenue_code of to safeguard tax- payer’s rights sec_2 individual provision of the bill proposed to amend sec_6343 to include sec_6343 release_of_levy - in general -under regulations prescribed by the secretary the secretary shall release the levy upon all or part of the property or rights to property levied upon if- e the taxpayer can substantiate that the levy prevents the tax- payer from meeting necessary living_expenses as drafted this provision likely limits taxpayer to individ- uals by its use of the phrase living_expenses -something nonindividuals cannot have congress was therefore aware that the use of the term taxpayer could be limited by the context of the sentence the bill was referred to the senate committee on finance finance_committee and a public hearing was held at which the committee acknowledged the absence of a definition of necessary living_expenses the 98th congress concluded without final action on s subsequently s and s 100th cong were introduced each proposing to improve taxpayers’ rights and each containing word for word the individual provi- sion s 100th cong sec_2 s 100th cong sec both were referred to the finance com- sec_1102 a 112_stat_704 making minor terminology change to subsec d and adding subsec e hearing before the s comm on finance 98th cong statement of sen grassley chairman s comm on finance subcomm on oversight of the irs author s 98th cong for s there existed a historically high level of support for this type of legislation -28 senators cosponsoring it and more than mem- bers of the house of representatives sponsoring the companion measure h_r 100th cong hearing before the s comm on finance 100th cong pt statement of sen reid author s 100th cong lindsay manor nursing home inc v comm’r mittee which held three hearings the commissioner of the irs was among those who attended the hearings and he testified on behalf of the irs in october of the individual provision reflected in s and s was included without change in the new version of tbor s 100th cong members of the committee met with-and invited comments from- former commissioners representatives from the american bar association aba and the american institute of cer- tified public accountants cong rec s13892 daily ed date statement of sen pryor the result s provided additional protections and corrected technical prob- lems but the individual provision did not change id at s13892 statement of sen pryor s13895 individual provi- sion the irs submitted further comments opposing the indi- vidual provision which stated that the financial condition of a taxpayer had no bearing on the enforceability of a levy and to avoid interpretation disputes regarding hardship and necessary living_expenses suggested that the bill be amended to state where the secretary otherwise determines the levy should be released service position on provisions omnibus taxpayers’ bill of rights act irs of the much of the testimony centered on the mistreatment of individual tax- payers see generally hearing before the s comm on finance 100th cong pt one of the cosponsors noted that although collec- tion of taxes is essential to government function individual taxpayers have rights that must be protected and that is what we are here to do id statement of sen pryor chairman s comm on finance subcomm on private retirement plans and oversight of the irs author s 100th cong the finance subcommittee requested exam- ples of levies against small businesses and expressed intent to prevent some of that from happening in the future id s ultimately garnered cosponsors its counterpart h_r 100th cong ultimately garnered cosponsors see https www congress gov bill 100th-congress senate-bill last visited date https www congress gov bill 100th-congress house-bill last vis- ited date it is interesting that this document dated date addresses issues with the definition of hardship before the current provision was proposed the court has found no indication that the term was included before the implementation of senator pryor’s amendments discussed below united_states tax_court reports national archives document of s comm on finance 100th cong on date the omnibus budget reconciliation act of s 100th cong was introduced on behalf of the budget committee although it proposed an amendment to sec_6343 it included neither the indi- vidual provision nor the current sec_6343 id sec f however like s s proposed an amendment to sec_6331 to provide that t he effect of a levy on salary or wages payable to or received by a tax- payer shall be continuous until the secretary has determined that such liability is unenforceable due to the financial condition of the taxpayer id sec b unenforceability provision like the current sec_6343 this unenforceability provision seems to apply only to individual taxpayers both s and s were referred to the finance_committee for reconciliation the finance_committee held a public markup hearing where senator pryor proposed numerous amendments seeking to ease the most controver- sial provisions-including those related to levy and dis- traint-and address most of the irs’ concerns after fur- ther debate the finance_committee announced its approval of tbor the announcement described the release_of_levy provisions simply the provision requires the release of any this document is one of many preserved pursuant to u s c sec which requires the preservation of congressional committee records this provision is nearly identical to the current sec_6343 sec_6159 when enacted in used the phrase financial con- dition of the taxpayer technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_6234 sec_102 stat pincite but unlike the pro- posed unenforceability provision which seems to limit taxpayer to indi- viduals sec_6159 used taxpayer in an unrestricted manner-re- garding installment agreements finance_committee sends amended taxpayers’ bill of rights to sen- ate floor tax notes date noting the fierce debate and concerns voiced regarding the negative revenue impact one such amendment stat- ed with respect to the effect of a levy on salary and wages provide that the irs may consider the economic hardship that may be suffered by the taxpayer and delete the condition relating to unenforceability of the liabil- ity sen david pryor’s d-ark proposed amendments to the taxpayer’s bill of rights s national archives document of s comm on fi- nance 100th cong lindsay manor nursing home inc v comm’r levy on wages and salaries under certain circumstances each of senator pryor’s amendments to the levy provisions was accepted senate_finance_committee tentatively approves taxpayer rights measure b n a g-5 date the reconciled bill’s text with respect to the levy provisions included two relevant changes first the unenforceability provision of sec_6331 became e continuing_levy on salary and wages -the effect of a levy on salary or wages payable to or received by a taxpayer shall be continuous from the date such levy is first made until such levy is released under sec_6343 s 100th cong sec_111 second sec_6343 no longer included the individual provision it instead stated d the secretary has determined that such levy is creating an economic hardship due to the financial condition of the taxpayer id sec_111 f the revised bill s was unanimously approved by the finance_committee and was introduced in the senate the accompanying finance_committee report s rept no detailed the provisions and provided rea- sons for change with respect to the levy provisions the report stated the committee believes that it is appropriate to extend the time period between the date notice_of_intent_to_levy is provided to taxpayers and the date that levy can be made the committee also believes that it is appropriate to expand the scope of property_exempt_from_levy id pincite- no other substantive explanation was provided the senate amendment to h_r included all of the s provisions the house bill did not include a similar provision the conference agreement followed the senate amendment in whole in regard to levy provisions that cre- ated an economic hardship because of the taxpayer’s finan- cial condition and the provision as reflected in the current version of sec_6343 was included in tamra h_r conf rept no pincite press release m-3 s comm on finance_committee on finance ap- proves taxpayer bill of right sec_3 date during the public markup hearing on date the only amend- ments accepted by committee chairman bentsen were those of senator pryor finance_committee sends amended taxpayers’ bill of rights to senate floor tax note sec_1315 there were no amendments to what would become sec_6343 united_states tax_court reports c b the levy provisions of s did not change with little explanation the individual provision was replaced with the current sec_6343 and although the individual provision was strongly supported by congress the levy provisions were highly contested and debated while one might conclude that the text was amended to appease the commissioner’s concerns regarding statutory interpreta- tion in the absence of definitions and to include nonindivid- uals one could also conclude that the original intent is car- ried through to the current provision despite the revision in any event neither the text of the statute nor its legisla- tive history proves clearly congress’ intent regarding the applicability of sec_6343 accordingly for any of the reasons discussed supra the court finds that with respect to whether this provision provides prospective relief to a nonindividual taxpayer sec_6343 is silent or ambig- uous since sec_6343 does not clearly express congress’ intent the court must move to step of the chevron analysis chevron step when a statute is ambiguous step of chevron u s pincite requires the court to determine whether the regula- tion is based on a permissible construction of the statute under chevron step the court may not disturb an agency rule unless it is arbitrary or capricious in substance or manifestly contrary to the statute see mayo found u s pincite quoting 541_us_232 petitioner echoes its ear- lier position arguing that if sec_6343 is ambiguous respondent’s interpretation of the statute is not a permissible one the court disagrees for three reasons first the statute might properly be interpreted in the light of its legislative_history to convey the meaning assigned by either petitioner or respondent second by way of analogy to similar wording in sec_301_7122-1 proced admin regs and its pre- amble the limitation of economic hardship to individual taxpayers is not inconsistent with sec_6343 and third the relief provided by the regulation is greater than that provided by the statute lindsay manor nursing home inc v comm’r a wording of sec_301_6343-1 congress saw fit to enact sec_6343 and to grant the secretary discretion in prescribing the implementing regula- tions and with respect to the economic hardship provision additional discretion is provided to determine that such levy is creating an economic hardship due to the financial condi- tion of the taxpayer sec_6343 specific regula- tions were needed both to implement the exceptions of sec_6343 and to provide a framework of determination for purposes of subparagraph d accordingly in date drafting began fed reg date in date the secretary issued proposed_regulations providing guidance concerning the implementation of sec_6343 see fed reg date the pro- posed regulations addressed in detail the requirements of sec_6343 id sec_301_6343-2 proposed proced admin regs fed reg date was identical to the current sec_301_6343-1 proced admin regs the irs requested public comments and scheduled a hearing see fed reg in date the secretary promulgated final regula- tions under sec_6343 see t d 1995_1_cb_207 these regulations currently appear in substantially the same form under sec_301_6343-1 proced admin regs in the preamble the irs addressed numerous comments and suggestions adopting some and explaining the rejection of others t d c b pincite none of the com- ments however addressed the regulation’s restriction of eco- nomic hardship under sec_6343 to individual tax- payers sec_301_6343-1 proced admin regs appears to follow the court’s earlier discussion as it related to providing relief and protection to taxpayers for their nec- essary living_expenses the pertinent portion provides as discussed supra the commissioner was involved in developing the provisions of tbor from its early stages he testified during hearings sub- mitted written comments and worked to solve internally several of the issues identified by congress see finance schedules markup of taxpayers’ bill of rights tax notes date noting several initiatives aimed at improving irs operations and taxpayer services united_states tax_court reports the director must release the levy upon all or a part of the property or rights to property levied upon if he or she determines that t he levy is creating an economic hardship due to the financial condition of an individual taxpayer this condition applies if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses to determine an amount for reasonable basic living_expenses the regulations require the secretary to consider any information provided by the taxpayer including the tax- payer’s age employment status and history ability to earn number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and tax_payments the cost of living in the geographic area in which the taxpayer resides property_exempt_from_levy that is available to pay the taxpayer’s expenses any extraordinary circumstances and any other factor that bears on economic hardship see id subdiv ii with respect to whether sec_6343 was intended to apply to nonindividuals the intent of congress is not clear-the clearest indicator might be the two grants of discretion to the secretary pursuant to this authority the secretary determined that taxpayer is limited under sec_6343 to individuals on the basis of a narrow reading of economic hardship in the light of the foregoing analysis of sec_6343 and its legislative_history the court finds that the regulation follows one permissible interpreta- tion of congress’ intended applicability of subsection a d accordingly insofar as the statute is silent or ambiguous to that extent and because of the specific grant of authority it has left room for the secretary to exercise his discretion in promulgating the disputed regulation which is based on a permissible construction of the statute chevron u s pincite as a permissible construction the regulation is ipso facto not manifestly contrary to the statute b history of sec_301_7122-1 petitioner cites sec_7122 arguing that corporations are not excluded from submitting an offer-in-compromise to resolve an ‘economic hardship’ when that corporation cannot fully pay a tax_liability although petitioner is correct that a corporation may submit an offer-in-compromise under sec- lindsay manor nursing home inc v comm’r tion the regulations are clear that in this context non- individuals are not entitled to economic hardship relief see sec_301_7122-1 proced admin regs not only does this regulation expressly apply only to individuals but it does so through a cross-reference to the economic hardship definition in sec_301_6343-1 proced admin regs when originally issued sec_301_7122-1t b iv example temporary proced admin regs fed reg date included an economic hardship example involving a business however the final version excluded this example the preamble discussed this removal in detail t d 2002_2_cb_349 it explained that eco- nomic hardship applies only to individuals and that the business example was originally included in the temporary_regulation in the event that a standard for business eco- nomic hardship could be developed id however the irs concluded that such a standard for nonindividuals would not necessarily promote effective tax_administration because it might result in the government’s determining whether and when to forgo the collection_of_taxes to support a nonviable business id nonetheless the preamble states that there are numerous other avenues for nonindividuals to seek relief from liability such as doubt as to collectibility or public policy considerations id on the basis of sec_301_7122-1 proced admin regs and the analysis provided in the preamble the court finds this regulation’s treatment of economic hardship to be analogous to that in sec_301_6343-1 proced admin regs sec_6343 and sec_301_6343-1 proced admin regs provide multiple avenues for relief and just as these are alternative avenues with respect to sec_301_7122-1 proced admin regs the foreclosure of nonindividuals from economic hardship relief does not fore- close relief for reasons found in subparagraph b release of the levy would facilitate collection of the liability c the the court notes that legislation has been introduced on multiple occa- sions t o provide a taxpayer_bill_of_rights for small businesses s 114th cong and to insert into sec_6343 a set of criteria for deter- mining business economic hardship h_r 114th cong sec_304 h_r 112th cong sec_1 none of these bills however was enacted united_states tax_court reports taxpayer entered into an installment_agreement or e the fair_market_value of the property exceeds the levy and release would not hinder collection of the liability of sec_6343 accordingly the court finds that the discretion provided to the secretary by sec_6343 and the existence of other avenues for nonindividuals in similar circumstances to obtain the relief intended by congress indicate that the limiting of economic hardship to individuals by sec_301 b i proced admin regs is not inconsistent with the provisions of sec_6343 c relief provided by sec_301_6343-1 finally the court finds sec_301_6343-1 proced admin regs reasonable because it provides prospective relief as discussed supra pp sec_6343 provides postlevy relief to taxpayers and with respect to sec_6343 postlevy relief is predicated upon the sec- retary’s determination that an existing levy is causing eco- nomic hardship it appears however that in prescribing the accompanying regulations the secretary deemed it appropriate to provide relief to individual taxpayers if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs such prospective relief to individual taxpayers was affirmed by this court in 133_tc_392 there the court acknowledged sec_301_6343-1 proced admin regs stating that m andatory release_of_levy cre- ating an economic hardship applies only to individuals vinatieri v commissioner t c pincite n the court held that sec_6343 and the regulation rendered it unreasonable for a settlement officer to proceed with a levy after an individual taxpayer established that the levy would create economic hardship since sec_6343 would require immediate release of the levy id pincite given congress’ intent to provide additional protection and relief to taxpayers the court finds reasonable the regula- tion’s additional protection of individual taxpayers who would suffer economic hardship if the levy were enforced lindsay manor nursing home inc v comm’r regardless of whether petitioner or respondent has the better interpretation of sec_6343 the court con- cludes that the secretary’s as embodied in the challenged regulation is a permissible one not only does it follow one of the two possible interpretations of congressional intent but it also provides the relief more effectively c conclusion because the court finds that sec_6343 is silent or ambiguous regarding congress’ intent to provide prospec- tive relief to a nonindividual taxpayer and because the court finds that the construction of this section embodied in sec_301_6343-1 proced admin regs follows a permis- sible interpretation of congressional intent the court con- cludes that sec_301_6343-1 proced admin regs is a valid regulation accordingly to that extent petitioner’s motion for summary_judgment will be denied in part this conclusion however does not foreclose nonindividual taxpayers from relief in circumstances where the proposed collection action if sustained could result in some form of economic difficulty these economic realities and con- sequences of the commissioner’s proposed collection action are properly considered for all taxpayers as part of the intru- siveness analysis within the sec_6330 balancing test-namely whether the intrusiveness caused by sustaining the proposed collection action outweighs the government’s need for the efficient collection_of_taxes cf pazzo pazzo inc v commissioner tcmemo_2017_12 at noting that relief for economic hardship under sec_301 b proced admin regs is unavailable to nonindivid- uals and evaluating the corporate taxpayer’s argument under the so’s consideration of its specific facts and circumstances in the balancing test under sec_6330 the remainder of the case-including the court’s analysis of the sec_6330 consideration requirements-and the balance of petitioner’s motion for summary_judgment will be resolved in tcmemo_2017_50 also filed this date united_states tax_court reports to reflect the foregoing an appropriate order will be issued f
